     Case 1-19-44751-cec         Doc 15    Filed 09/04/19     Entered 09/04/19 18:59:38




WAYNE GREENWALD, P.C.                                Hearing Date: September 11, 2019
Attorneys for Alleged Debtor                         Hearing Time 2:00 p.m.
1934 Bedford, LLC
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Case No. 19-44751-CEC
                                                            Involuntary
        1934 BEDFORD, LLC,                                  Chapter 11

                               Alleged Debtor.
----------------------------------------------------------X

               ALLEGED DEBTOR’S VERIFIED OBJECTION TO
               SECURED CREDITOR’S MOTION FOR ORDERS
                 RELIEVING THE STATE COURT RECEIVER
                      FROM 11 U.S.C. § 543(a) DUTIES
                    WITH POINTS AND AUTHORITIES

TO: HON. CARLA E. CRAIG
    UNITED STATES CHIEF BANKRUPTCY JUDGE

      The alleged debtor, 1934 Bedford, LLC, (“Bedford”), by its attorneys

represents:

                            PRELIMINARY STATEMENT

1.     Bedford objects to1930 Bedford Avenue LLC’s (“1930") motion seeking

      orders, pursuant to 11 U.S.C. § 543(d)(1) (“§ 543(d)”), excusing the



                                              -1-
     Case 1-19-44751-cec     Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




     appointed state court receiver (the “Receiver”) from complying with 11

     U.S.C . § 543(a) with respect to Bedford’s real estate located at 1930-1934

     Bedford Avenue, Brooklyn, New York (the “Property”) (the “Motion”).

2.   The Motion should be denied because:

     a.)   11 U.S.C. § 543(d) does not apply as the Receiver is not “in

           possession, custody, or control of” the Property;

     b.)   The Motion neither addresses nor satisfies the tests for § 543(d) relief,

           See, In re Dill, 163 B.R. 221, 225 (E.D.N.Y. 1994), In re Franklin,

           476 B.R. 545 (Bankr. N.D. Ill. 2012).

     c.)   Upon information and belief, the involuntary petition commencing this

           case (the “Petition”) is not a collusive involuntary petition filed in bad

           faith;

     d.)   Even if the Petition is a collusive involuntary petition, that is no basis

           for § 543(d) relief.

     These matters are elucidated herein.



            §543(d)(1) DOES NOT APPLY TO THE RECEIVER

3.   § 543(d)(1) provides:

           (d) After notice and hearing, the bankruptcy court--


                                        -2-
     Case 1-19-44751-cec    Doc 15   Filed 09/04/19    Entered 09/04/19 18:59:38




                 (1) may excuse compliance with subsection (a), (b), or (c) of

                 this section if the interests of creditors and, if the debtor is not

                 insolvent, of equity security holders would be better served by

                 permitting a custodian to continue in possession, custody, or

                 control of such property, . . .

4.   The Motion (¶ 30) admits that the Receiver lacks “possession, custody or

     control” of the Property or Bedford’s business.

5.   Bedford found no cases interpreting § 543(d)’s terms at issue here.

6.   So, the Court must apply the “plain meaning rule” in applying § 543(d).

7.   In bankruptcy cases:

           when the language of the Bankruptcy Code is clear and unambiguous,

           the plain meaning of the statute controls its interpretation, except in

           the “rare cases [in which] the literal application of a statute will

           produce a result demonstrably at odds with the intentions of the

           drafters.”

     U.S. v. Ron Pair Enterprises, Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 1031,

     103 L.Ed.2d 290, 299 (1989), In re Pincus, 280 B.R. 303, 311–12 (Bankr.

      S.D.N.Y. 2002)(Applying plain language to 11 U.S.C. § 523(a)(8)), In re

     Carrow, 315 B.R. 8, 16 (Bankr. N.D.N.Y. 2004)(Applying plain meaning to


                                        -3-
      Case 1-19-44751-cec    Doc 15    Filed 09/04/19   Entered 09/04/19 18:59:38




      11 U.S.C. § 706), In re Schneider, 2013 WL 5979756, at *7–8 (Bankr.

      E.D.N.Y.)(Applying plain meaning and legislative history to 11 U.S.C.

      §522).

8.    § 543(d)’s language is clear and unambiguous.

9.    § 543(d)’s exemption is available to custodians already in “in possession,

      custody, or control of such property.”

10.   Nothing in § 543(d) authorizes giving “possession, custody, or control” of

      property to a custodian lacking it.

11.   § 543(d) is inapplicable. The Motion should be denied.



       THE MOTION FAILS THE STANDARD FOR § 543(d) RELIEF

12.   The Motion neither identifies nor satisfies the test for § 543(d) relief.



The Standard for § 543(d) Relief

13.   In determining § 543(d)(1) relief, courts consider:

            (1)    The likelihood of reorganization, and whether the funds held by

                    the receivers are required for reorganization;

            (2)    Whether the debtor mismanaged the property;

            (3)    Whether the turnover would injure the creditors;


                                            -4-
      Case 1-19-44751-cec     Doc 15    Filed 09/04/19   Entered 09/04/19 18:59:38




            (4)    Whether the debtor would use the property for the creditors'

                   benefit;

            (5)    Whether there are avoidance issues raised with respect to

                   property retained by a receiver, because a receiver does not

                   possess avoiding powers for the benefit of the estate; and

            (6)    The fact that the automatic stay has deactivated the state court

                   [Receiver] Action.

      Daniel A. White, Please Excuse Me: Receiverships and Bankruptcy, Am.

      Bankr. Inst. J., November 2018, at 36, 37; In re Dill, 163 B.R. 221, 225

      (E.D.N.Y. 1994); In re Picacho Hills Util. Co., Inc., 2013 WL 1788298, at

      *7 (Bankr. D.N.M.); In re Franklin, 476 B.R. 545, 551 (Bankr. N.D. Ill.

      2012).



Burden of Proof

14.   The party seeking § 543(d) relief:

            Must show by a preponderance of evidence that the best interests of

            the creditors are served by permitting a custodian to retain control of

            the estate ...

            The “paramount and sole concern is the interests of all creditors.”


                                           -5-
      Case 1-19-44751-cec      Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




      In re Picacho Hills Until. Co., Inc., 2013 WL 1788298, at *7 (emphasis in

      original)(citations omitted)(Bankr. D.N.M. Apr. 26, 2013).

15.   If a showing is made, the burden shifts to the debtor to show why § 543(d)

      relief is inappropriate. Id. Citing, In re Plihal, 97 B.R. 561, 564

      (Bankr.D.Neb.1989).

16.   The Motion makes no showing at all.

17.   Arguably, Bedford needs to show nothing.

18.   Nevertheless, it will.



The Likelihood of Reorganization, and Use of
Property and Funds Needed for Reorganization

19.   Bedford is poised to satisfy its creditors’ legitimate claims.

20.   Annexed hereto as Exhibit “A” is a term sheet for a $19,300,000 bridge loan

      (the “Bridge Loan”).

21.   The Debtor represents that the Bridge Loan lender is prepared to close.

22.   All that is required is the legitimate amount owed to 1930.

23.   1930 and its predecessor resist resolving the issue.

24.   They even forced the May 9, 2019, Bridge Loan closing to cancel.

25.   The Property and its revenues are necessary to close and fund the Bridge

      Loan and operate Bedford’s business.

                                          -6-
      Case 1-19-44751-cec    Doc 15    Filed 09/04/19     Entered 09/04/19 18:59:38




26.   They are also necessary for anticipated loans to take out the Bridge Loan.

27.   Bedford considered filing a voluntary chapter 11 petition.

28.   However, it is concerned about a filing’s impact on the Bridge Loan and

      availability of future loans, at favorable terms.

29.   As Bedford is poised to solve its problem with 1930, it saw filing a petition

      causing needless risk, delay and expense.



Bedford Has Not Mismanaged the Property

30.   Bedford has not mismanaged the Property.

31.   The Motion fails to show otherwise.

32.   The Motion, ¶ 2, includes a picture of the Property.

33.   The Property is in good condition.

34.   The Motion offers no evidence of mismanagement.

35.   The Debtor even obtained the Bridge Loan to be rid of 1930's mortgage.

36.   This is not mismanagement.

37.   Annexed hereto and incorporated herein as Exhibits “B” are copies of cash

      flow statements prepared by Bedford for June and July 2019.

38.   Bedford lacks the information to prepare one for August 2019.

39.   Exhibits “B” show proper management of Bedford and the Property.


                                         -7-
      Case 1-19-44751-cec    Doc 15       Filed 09/04/19   Entered 09/04/19 18:59:38




Bedford Retaining Control Would Not Injure Creditors

40.   Bedford’s primary objective is closing on the Bridge Loan and paying its

      creditors’ legitimate claims.

41.   That benefits all creditors.

42.   Apparently the petitioning creditors agree with this.

43.   Otherwise, why did they file the Petition?

44.   Likewise, Bedford retaining control benefits its creditors by continuing its

      business with them.

45.   When receivers are imposed, they bring their own service suppliers.

46.   This displaces creditors.

47.   The Receiver will not benefit creditors.



Bedford Will Use the Property for the Creditors' Benefit

48.   As discussed above, Bedford will use the Property to quickly resolve and pay

      its creditors’ legitimate claims.



Existence of Avoidance Issues

49.   Bedford has not determined that there are avoidance claims.


                                            -8-
           Case 1-19-44751-cec   Doc 15    Filed 09/04/19   Entered 09/04/19 18:59:38




50.        It may have claims against 1930 and its predecessor.

51.        It is unlikely that the Receiver would pursue them.



The Automatic Stay’s Effect

52.        The Petition stayed 1930's foreclosure proceeding.

53.        Nevertheless, Bedford wants the automatic stay modified so the state court

           can compute the amount legitimately owed to 1930.1

54.        Bedford sought this before the Petition was filed.

55.        The state court judge indicated a willingness to resolve the issue through a

           separate motion in 1930's foreclosure proceeding.

56.        This can be done quickly.

57.        This Court can modify the automatic stay, or abstain jurisdiction under 28

           U.S.C. § 1334( c ), for the limited purpose of computing the amount of

           1930's allowed claim. See, In re Mill-Craft Bldg. Sys., Inc., 57 B.R. 531, 535

           (Bankr. E.D. Wis. 1986)(Mandatory abstention for state court to determine

           state law foreclosure issues), In re Burrow, 505 B.R. 838 (Bankr. E.D. Ark.

           2013)(Mandatory abstention), In re Laddusire, 494 B.R. 383 (Bankr. W.D.

           Wis. 2013)(Permissive abstention), Matter of Horace, 54 B.R. 671, 672


      1
          Bedford has state law challenges to the amount 1930 claims it is owed.
                                             -9-
      Case 1-19-44751-cec      Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




      (Bankr. D.N.J. 1985)(Mandatory abstention).

58.   Upon that determination, Bedford will promptly close on the Bridge Loan

      and pay its creditors.

59.   If 1930 refuses that payment, absent viable alternatives, Bedford will consent

      to an order for relief, and promptly file a plan of reorganization paying

      creditors 100% of their allowed claims.

60.   Upon learning of the Petition, Bedford’s counsel contacted 1930's counsel

      about agreeing to modifying the automatic stay so 1930's claim could be

      liquidated in state court.

61.   The Motion is their response.

62.   Every reason exists to deny the Motion.



 THIS IS NOT A COLLUSIVE, BAD FAITH INVOLUNTARY PETITION

63.   This is not a collusive involuntary petition filed in “bad faith.

64.   Even if it was, the Motion offers no authority making it cause for § 543(d)

      relief.



Communication - Not Collusion

65.   Bedford discussed 1930's foreclosure action and the Receiver’s appointment


                                         - 10 -
      Case 1-19-44751-cec     Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




      with its creditors.

66.   They discussed their concerns for Bedford’s viability with a state court

      receiver and what risks they face.

67.   The decision to file the Petition was not Bedford’s.

68.   It was its creditors.

69.   The Motion, ¶ 14, cites In re Grossinger, 268 B.R. 386 (Bankr.

      S.D.N.Y.2001) and In re Stern, 268 B.R. 390 (Bankr. S.D.N.Y 2001) as

      examples of collusive bad faith involuntary petitions.

70.   They may have been. But they don’t apply here.

71.   In re Stern, involved a second involuntary Chapter 11 petition filed by

      creditors who thereafter took no action to advance case, and who failed even

      to serve copy of the petition on the debtor until after bankruptcy court had

      Issued order to show cause why case should not be dismissed where petition

      was filed, not in a legitimate attempt to preserve equity in mortgaged

      property for payment of creditors' claims, but in effort to frustrate foreclosing

      mortgagee, in hopes of extracting some concession. Id., at 294.

72.   In re Grossinger, was a single creditor, with a disputed claim who filed a

      petition to negotiate with the Debtor. 268 B.R. 386.

73.   Both cases appear to be more traditional “bad faith” involuntary cases, filed

                                        - 11 -
      Case 1-19-44751-cec   Doc 15     Filed 09/04/19   Entered 09/04/19 18:59:38




      to accomplish non-bankruptcy purposes.

74.   In contrast, “Red Flags/Common Characteristics in a Collusive Involuntary

      Scheme,” include:

            1.    Debtor who is subject of a 180-day bar on refilling has an

                  involuntary filed against him/her.

            2.    Creditors have recently acquired the claim asserted in the

                  involuntary.

            3.    “Professional” creditors who reappear regularly in suspicious

                  sounding deals.

            4.    Same attorney is involved in the voluntary and involuntary

                  bankruptcies.

            5.    Creditors are “former” long-term business associates of the

                  debtor's insider.

            6.    Insider has filed several suspicious bankruptcy cases for

                  corporate or partnership entities in a short period of time

      31 No. 1 Bankr. Ct. Dec. News 7

75.   None of these stigma are here.

76.   None are alleged.

77.   A better analogy would be In re Kingston Square Assocs., 214 B.R. 713

                                        - 12 -
      Case 1-19-44751-cec     Doc 15      Filed 09/04/19   Entered 09/04/19 18:59:38




      (Bankr. S.D.N.Y. 1997)(Motion to dismiss denied).

78.   That debtor recruited creditors to file involuntary petitions, to circumvent

      corporate bylaws restricting filing voluntary petitions, and not filed solely to

      delay or frustrate creditors. Id.

79.   Bedford has a real possibility of reorganizing in or out of chapter 11.

80.   It prefers not resolving its problem in chapter 11.

81.   Nevertheless, consenting to an order for relief may be necessary to achieve

      its objective - paying its creditors.

82.   Bedford sees the Petition as filed in good faith, for a legitimate bankruptcy

      purpose, benefitting all of Bedford’s creditors and preserving value for its

      equity security holders.

83.   The Receiver jeopardizes all of that.

84.   The Motion should be denied.

WHEREFORE, Bedford asks this Court to issue orders: a.) denying the Motion;

and b.) modifying the automatic stay so the state court can liquidate 1930's claim;




                                           - 13 -
     Case 1-19-44751-cec     Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




and c.) granting such other and further relief as this Court deems proper.

Dated: New York, NY
       September 4, 2019

                                       WAYNE GREENWALD, P.C.
                                       Attorneys for Alleged Debtor
                                       1934 Bedford, LLC.
                                       475 Park Avenue South - 26th Floor
                                       New York, NY 10016
                                       212-983-1922

                                       By: /S/ Wayne M. Greenwald, Pres
                                               Wayne M. Greenwald




                                        - 14 -
     Case 1-19-44751-cec     Doc 15   Filed 09/04/19   Entered 09/04/19 18:59:38




                                  VERIFICATION

Nikol L. Vonlavrinoff declares:

1.    I am the principal of 1934 Bedford LLC.

2.    I have personal knowledge of the facts stated herein.

3.    I read the preceding objection to 1930 Bedford Avenue LLC’s motion for

      relief under 11 U.S.C. § 543(d)(1), know its contents and same are true to the

      best of my knowledge.

4.    I declare this statement of facts to be true and correct, under penalty of

      perjury, pursuant to 28 U.S.C. § 1746.


Dated: Brooklyn, NY
       September 4, 2019


                                                    _____/s/ Nikol L. Vonlavrinoff_
                                                             Nikol L. Vonlavrinoff




                                        - 15 -
